Per Curiam.
The judgment was rendered in an action in which the court had jurisdiction of the parties and of the subject-matter. The judgment, although an unusual one, seems equitable. Far from appealing from the judgment, the moving parties, who now ask that the judgment be vacated and set aside, acted under it to secure an advantage awarded to them by the judgment. This fact alone should deprive them of the privilege of vacating the judgment. But it is well settled that, where the court has jurisdie*595tion, its judgment cannot be attacked for error by motion. An appeal is the appropriate remedy. (Fisher v. Hepburn, 48 N. Y. 41.)
All concur. Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.
Order affirmed, with ten dollars costs and disbursements.